         Case 6:20-cv-00041 Document 21 Filed on 01/13/21 in TXSD Page 1 of 3
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                              UNITED STATES DISTRICT COURT                            January 13, 2021
                               SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                   VICTORIA DIVISION

ROHN MICHAEL WEATHERLY,                         §
                                                §
           Petitioner,                          §
                                                §
v.                                              §                Civil Case No. 6:20-CV-00041
                                                §
LORIE DAVIS and                                 §
BOBBY LUMPKIN-DIRECTOR                          §
TDCJ-CID,                                       §
                                                §
           Respondents.                         §

            ORDER ACCEPTING MEMORANDUM AND RECOMMENDATION

          Pending before the Court is the Memorandum and Recommendation (“M&R”) signed by

Magistrate Judge Jason B. Libby on November 17, 2020. (Dkt. No. 19). In the M&R, Magistrate

Judge Libby recommended granting Respondent Lorie Davis’s Motion for Summary Judgment

and dismissing Petitioner Rohn Michael Weatherly’s Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2254. (Id.).

          Weatherly was provided proper notice and the opportunity to object to the proposed

findings and recommendations. See 28 U.S.C. § 636(b)(1); General Order No. 2002-13. The

deadline for Weatherly to file objections was fourteen days after being served with a copy of the

M&R. 28 U.S.C. § 636(b)(1). The docket indicates that the M&R was sent by regular mail on

November 17, 2020, (Dkt. No. 19), with an acknowledgment of service from Weatherly filed on

December 17, 2020.1 (Dkt. No. 20). Weatherly has failed to file any objections. As a result,




     1
        The acknowledgment of service indicates that Weatherly received the M&R on November 25,
2020. (Dkt. No. 20).
        Case 6:20-cv-00041 Document 21 Filed on 01/13/21 in TXSD Page 2 of 3




Weatherly forfeited his right to this Court’s review.2 See 28 U.S.C. § 636(b)(1)(C); Thomas v.

Arn, 474 U.S. 140, 149, 106 S.Ct. 466, 472, 88 L.Ed.2d 435 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996), superseded by statute on other grounds, 28 U.S.C.

§ 636(b)(1); McGill v. Goff, 17 F.3d 729, 732 (5th Cir. 1994), overruled on other grounds, Kansas

Reins. Co. v. Cong. Mortg. Corp. of Tex., 20 F.3d 1362, 1373–74 (5th Cir. 1994); Scott v. Alford,

62 F.3d 395, 1995 WL450216, at *2 (5th Cir. 1995) (unpublished). Nevertheless, the Court has

reviewed the pleadings, the record, and the applicable law, and is satisfied that no clear error

appears.

         Accordingly, the M&R is ACCEPTED as this Court’s Memorandum and Order, and

Respondent’s Motion for Summary Judgment is GRANTED. Moreover, Weatherly is DENIED

a Certificate of Appealability.

         It is SO ORDERED.



    2
          The Court notes that the comment to Rule 72 of the Federal Rules of Civil Procedure suggests
that a court must review a magistrate’s report and recommendation for “clear error” when no proper
objection is made. FED. R. CIV. P. 72(b) advisory committee’s note to 1983 addition. But that same
advisory comment states that Rule 72 is inapplicable in the habeas corpus context. See id. (“This rule does
not extend to habeas corpus petitions, which are covered by the specific rules relating to proceedings under
Sections 2254 and 2255 of Title 28.”); see also Nara v. Frank, 488 F.3d 187, 195 (3d Cir. 2007) (finding
that Rule 72(b) “is inapplicable to habeas corpus cases” (citing FED. R. CIV. P. 72(b) advisory committee’s
note to 1983 addition)); U.S. ex rel. Cross v. DeRobertis, 811 F.2d 1008, 1011 n.1 (7th Cir. 1987) (finding
that Rule 72(b) “does not apply to habeas corpus actions” (citing FED. R. CIV. P. 72(b) advisory committee’s
note to 1983 addition)); Cavanaugh v. Kincheloe, 877 F.2d 1443, 1449 (9th Cir. 1989) (“Rule 72(b) does
not apply to habeas corpus petitions filed under 28 U.S.C. § 2254.”). Rather, Rule 8 of the rules governing
AEDPA cases provides instructions on the timely filing of objections in habeas cases, and in relevant part
mirrors 28 U.S.C. § 636(b)(1)(C). Compare Rule 8, Rules Governing Section 2254 Cases (“Within 14 days
after being served, a party may file objections as provided by local court rule. The judge must determine de
novo any proposed finding or recommendation to which objection is made. The judge may accept, reject,
or modify any proposed finding or recommendation.”), with 28 U.S.C. § 636(b)(1)(C) (“Within fourteen
days after being served with a copy, any party may serve and file written objections to such proposed
findings and recommendations as provided by rules of court. A judge of the court shall make a de novo
determination of those portions of the report or specified proposed findings or recommendations to which
objection is made. A judge of the court may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.”). Thus, this Court considers only Rule 8 and
§ 636(b)(1)(C) in weighing the effect of a failure to timely object to an M&R.


                                                     2
Case 6:20-cv-00041 Document 21 Filed on 01/13/21 in TXSD Page 3 of 3




 SIGNED this January 13, 2021.



                                     _____________________________________
                                             DREW B. TIPTON
                                     UNITED STATES DISTRICT JUDGE




                                 3
